Citation Nr: 1426109	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  13-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for postoperative residuals of a trimalleolar fracture of the left ankle with repair of the deltoid ligament and secondary hallux valgus bunion pain with degenerative changes of the first metatarsophalangeal joint of the left foot, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) with the Pennsylvania Army National Guard from November 1991 to April 1992.  The Veteran also had active service for two days in August 1997 during a period of inactive duty for training (INACDUTRA) in which service-connected injuries were granted by the RO.  See 38 U.S.C.A. § 101(24)(C) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In April 2013, the Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

In October 2013, the Board remanded the increased rating issue on appeal for further development.  The case has since been returned to the Board for appellate review.  In the same October 2013 decision, the Board remanded the separate issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for further development.  After completion of this development, the RO granted the Veteran entitlement to TDIU in a March 2014 rating decision.  The RO advised the Veteran that the grant of TDIU represents a full and final determination on this issue.  Therefore, the TDIU issue is no longer on appeal before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The manifestations of the Veteran's left ankle and left foot disabilities have more nearly approximated nonunion of the tibia and fibula requiring an ankle brace. 


CONCLUSION OF LAW

The criteria have been met for a 40 percent rating, but no greater, for service-connected left ankle and left foot disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the present case, a review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in August 2010, September 2010, and October 2013.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In addition, the August 2010 and September 2010 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The August 2010 and September 2010 VCAA letters were fully sufficient.  

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the May 2011 and August 2011 rating decisions on appeal.  Thus, there is no timing error.   

Therefore, the Veteran has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records, VA examinations, Social Security Administration (SSA) records, and state vocational rehabilitation records.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional medical evidence.    

The Veteran was also afforded a recent VA examination in December 2013, as well as earlier VA examinations, in connection with his claim for an increased evaluation for his service-connected left ankle and left foot disabilities.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on physical examinations and fully address the rating criteria that are relevant to rating his service-connected disabilities and associated manifestations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in December 2013.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the service-connected disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Moreover, the Board is granting an increased 40 percent rating for his service-connected left ankle and left foot disabilities, based on a determination that it is a more appropriate evaluation for his level of disability.  By law, a 40 percent rating is the highest rating available for the left lower extremity, by way of the amputation rule.  See 38 C.F.R. § 4.68.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issue in this case.  

With regard to the April 2013 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the Veteran, his spouse, and the representative outlined the increased rating issue on appeal.  They engaged in a discussion as to substantiation of this claim.  The Veteran discussed his specific left ankle and left foot symptomatology and why he believed his disorders should be granted a higher 40 percent rating under Diagnostic Code 5262 for nonunion and use of an ankle brace.  See hearing testimony at pages 9, 12.  (Coincidentally, on numerous other occasions during the appeal, the Veteran has demonstrated his actual knowledge of the appropriate diagnostic code and ratings available - see e.g., July 2010 claim; May 2011 Notice of Disagreement (NOD); February 2012 VA Form 9).  Potential favorable outstanding medical evidence was discussed, as the Veteran identified all relevant treatment through the VA.  The Veteran was also advised that both lay and medical evidence would be considered.  See hearing testimony at page 12.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the April 2013 hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and his representative have not requested another hearing.  

With regard to the previous October 2013 Board remand, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential state vocational rehabilitation records; secured SSA disability records; secured additional VA treatment records dated since 2006; and afforded the Veteran December 2013 VA medical examinations to rate the current severity of his service-connected disability on appeal.  The VA examinations that were secured adequately addressed the severity of the Veteran's left ankle and foot disability and specifically responded to the Board's particular inquiries.  As such, the RO has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.


II.  Increased Rating - Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's postoperative residuals of a trimalleolar fracture of the left ankle with repair of the deltoid ligament and secondary hallux valgus bunion pain with degenerative changes of the first metatarsophalangeal joint of the left foot, have been assigned a 30 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula with "marked" ankle disability).  This 30 percent rating has remained in effect since July 1, 1998.        

The Veteran filed an increased rating claim for his service-connected left ankle and left foot disability in July 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his left ankle and left foot disabilities have been more severe than at others, and rate them accordingly.  

Under Diagnostic Code 5262, the minimum 10 percent evaluation is assigned when there is malunion of the tibia and fibula with slight knee or ankle disability.  A higher evaluation of 20 percent is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  Finally, a 40 percent evaluation is warranted for nonunion with loose motion requiring a brace.  38 U.S.C.A. § 4.71a (2012).  

The words "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others is an element of evidence to be considered by the Board, but is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 40 percent rating, but no higher, is warranted for the Veteran's left ankle and left foot disability under Diagnostic Code 5262.  In making this determination, the Board has considered that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this regard, the evidence of record more closely approximates nonunion of the tibia and fibula requiring an ankle brace, albeit with no loose motion of any hardware.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Specifically, a December 2013 VA examiner, after reviewing X-rays of the left ankle dated in February 2006, September 2012, and December 2013, opined that there was "probable nonunion of the medial malleolus (defined as a non-united fracture fragment of the medial malleolus)."  The medial malleolus is the protuberance on the medial side of the distal end of the tibia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1114 (31st ed. 2007).  The examiner further noted that the limited motion of the left ankle caused an abnormal gait, such that the Veteran wore an ankle brace to feel more stable and to ambulate more freely.  VA treatment records dated from 2010 to 2014 also confirm that the Veteran was prescribed an ankle brace for his left ankle and left foot disabilities.  Additionally, the Veteran provided lay testimony in April 2013 and submitted lay statements during the appeal addressing how he meets the criteria for a higher 40 percent rating under Diagnostic Code 5262.  

However, the above X-rays and a September 2012 VA orthopedic surgery consultation note revealed no evidence of hardware failure for the screws in his left ankle, despite the Veteran's testimony to the contrary.  Regardless, as the disability picture more nearly approximates the criteria for a 40 percent rating, the maximum 40 percent rating is still warranted.  See 38 C.F.R. § 4.7.  Moreover, in awarding a higher 40 percent rating, the Board has considered that the September 2008 VA examination report also assessed 15 degrees of plantar flexion and 0 degrees of dorsiflexion with consideration of pain on motion and repetitive motion.  The examiner remarked that the contributing factors of functional impairment included less movement than usual, weakened movement, pain on movement, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  The Veteran also occasionally uses a cane, takes Vicodin as needed for pain, and has received steroid injections.  His left ankle and left foot also caused significant functional impairment, as he no longer can work in part due to his symptoms, as well as impairment in his activities of daily living.  All of this evidence is supportive of a higher 40 percent rating.  

Nevertheless, the Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the ankle and foot.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In any event, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (Morton's disease), Diagnostic Code 5281 (hallux rigidus); Diagnostic Code 5282 (hammer toes); and Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones).  The same applies to various diagnostic codes for the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  No probative medical evidence of record supports application of any of these diagnostic codes.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
   
The Board acknowledges the Veteran is also service-connected for hallux valgus bunion pain with degenerative changes of the first metatarsophalangeal (MTP) joint of the left foot.  The RO assigned one single, combined percent rating for the left foot and left ankle disabilities, instead of separating the two disorders.  However, as pertinent to this point, certain evidence of record may support a separate 10 percent rating for the left foot under Diagnostic Code 5284 (other foot injury); a separate 10 percent rating for the left foot under Diagnostic Code 5280 (unilateral hallux valgus or bunion); a separate 10 percent rating for left foot degenerative changes of the first MTP joint under Diagnostic Code 5003 (degenerative arthritis); and a separate 20 percent rating for the left ankle under Diagnostic Code 5270 (ankylosis of the ankle).   See 38 C.F.R. § 4.71a.  In particular, for the left foot, the December 2013 VA examiner remarked that X-rays of the left foot demonstrated mild hallux valgus with degenerative change of the metatarsal head and first MTP joint.  A September 2012 VA orthopedic surgery consultation note also documented decreased range of motion for the first MTP joint of the left foot.  Moreover, for the left ankle, the December 2013 VA examiner stated that the Veteran exhibited ankylosis of the left ankle in plantar flexion, less than 30 degrees, which would generally be supportive of a 20 percent rating under Diagnostic Code 5270.  

In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Where, however, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board emphasizes that the critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  

However, the amputation rule also provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68.  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a.  Therefore, any combined rating for the Veteran's left ankle and left foot disabilities cannot exceed the 40 percent currently assigned because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.  That is, the amputation rule forecloses the Veteran's right to separate, additional ratings for the left ankle and left foot beyond the combined 40 percent already assigned.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to "stage" the Veteran's 40 percent rating for his service-connected left ankle and left foot disabilities.  The 40 percent rating granted in this decision should be effective throughout the entire appeal period.     

Accordingly, the Board concludes that the evidence supports a 40 percent rating, but no higher, for the Veteran's service-connected left ankle and left foot disabilities.  38 C.F.R. § 4.3.  

III.  Increased Rating - Extraschedular Basis

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

However, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the increased rating claim for the service-connected left ankle and foot disabilities.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for his left ankle and foot is fully addressed by the rating criteria under which the disability is rated.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his left ankle and foot disability, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's left ankle and foot disability on appeal that would render the schedular criteria inadequate.  There are no additional symptoms of his left ankle and foot disabilities on appeal that are not addressed by the Rating Schedule.  For instance, for the left ankle and foot, the Board has considered the Veteran's limitation of motion, pain, and other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in granting the 40 percent rating.  Moreover, there are higher ratings available under other diagnostic codes (such as pes planus - Diagnostic Code 5276), but he has not been shown to have such symptomatology.  Additionally, although the Veteran's left ankle and left foot disability interfere with his employment, as shown by the RO's award of TDIU rating based in part on the left ankle and left foot, such interference is contemplated by the schedular rating criteria for which he has been granted a 40 rating for his disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board emphasizes that the combined rating for disabilities of the Veteran's left lower extremity may not exceed the rating for amputation at the elective level (40 percent), were amputation to be performed.  38 C.F.R. § 4.68.  Simply stated, by law, the Veteran cannot receive more compensation for the left lower extremity than he would receive if his left lower extremity was amputated.  The evidence of record does not show that his left lower extremity functions in any way akin to an amputation.  The Veteran is still able to ambulate with a cane and exhibits some range of motion for his left ankle and foot.   

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ankle and left foot disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased 40 percent disability rating for postoperative residuals of a trimalleolar fracture of the left ankle with repair of the deltoid ligament and secondary hallux valgus bunion pain with degenerative changes of the first MTP joint of the left foot is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


